Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
The Amendment filed on 2/22/2022 has been entered. 	
Claim Status
Claims 1-29 are pending.
Claims 1-20 and 28-29 are withdrawn, non-elected with traverse. 
Response to Arguments
Applicant's arguments “Applicant Arguments/Remarks Made in an Amendment" with the “Amendment/Req. Reconsideration-After Non-Final Reject” filed on 2/22/2022, have been fully considered, but are moot because the arguments do not apply to new ground rejections with a new reference, US 2018/0122956 A1 to Richter. See detail below.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-24, 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Jae Hyung Jang et al., (US 2018/0286981 A1, of record, hereinafter Jang) in view of Marcel Richter et al., (US 2018/0122956 A1, hereinafter Richter).
Regarding claim 21, Jang discloses a transistor structure (in Fig. 1A) comprising: 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

		Jang’s Fig. 1A, annotated. 
a gate (120) above a silicon surface (a surface of semiconductor substrate 10. It well known that silicon as a semiconductor substrate. Therefore, it is obvious to select silicon for the substrate); 
a spacer (171/172) above the silicon surface (of 10) and covering a sidewall of the gate (of 120); 
a channel region (channel region between source/drain regions 151 and 152), wherein at least part of the channel region is under the gate (120) and the spacer (171/172); and 
a first region of the source/drain region 152) …; and a second conductive region (a second region of the source/drain region 151) …; 
wherein the transistor structure is an asymmetric transistor (it is asymmertric device with LDD region 142 as described in [0044]).  
Jang does not expressly disclose the first conductive region (the first region of 152) extending upward and a top surface of the first conductive region being higher than the silicon surface; and the second conductive region (the second region of the source/drain region 151) extending upward and a top surface of the second conductive region being higher than the silicon surface; 
However, in the same semiconductor device field of endeavor, Richter discloses a semiconductor device in Fig. 6 comprises a raised S/D region 439_L (at Left) extending upward and a top surface of the raised S/D region 439_L being higher than a silicon surface of semiconductor layer 422 (made of silicon described in [0036]); and a raised S/D region 439_R (at Right) extending upward and a top surface of the raised S/D region 439_R being higher than the silicon surface of semiconductor layer 422;

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

		Richter’s Fig. 6, annotated. 
Jang’s source/drain regions according to Richter’s teaching to improve the device performance.  
Regarding claim 22, Jang modified by Richter discloses the transistor structure in claim 21,
wherein a first doping concentration profile of the first conductive region (of the Jang’s first region of 152) along a first extension direction (Jang’s vertical direction at 152) is different (Jang’s doping profiles are different in vertical direction and the horizontal direction described in [0058]) from a second doping concentration profile of the second conductive region (of the Jang’s second region of 151) along a second extension direction (vertical direction at 151).  
Regarding claim 23, Jang modified by Richter discloses the transistor structure in claim 21,
wherein a structure (Jang’s 120-132-142-152) among the gate (Jang’s 120) and the first conductive region (the Jang’s first region of 152) is different from a structure (Jang’s 120-151) between the gate (Jang’s 120) and the second conductive region (the Jang’s second region of source/drain region 151).  
Regarding claim 24, Jang modified by Richter discloses the transistor structure in claim 22,
wherein an LDD zone (Jang’s 142) is formed between the gate (Jang’s 120) and the first conductive region (the Jang’s first region of 152).  
Regarding claim 26, Jang modified by Richter discloses the transistor structure in claim 23,
Jang’s width of one terminal of the channel region at LDD 142) next to the first conductive region (the Jang’s first region of 152) is different from a width of another terminal of the channel region (Jang’s width of another terminal of the channel region at 141) next to the second conductive region (the Jang’s second region of 151).  
Regarding claim 27, Jang modified by Richter discloses the transistor structure in claim 23,
wherein a material (Jang’s material of 152-132-10) of the first conductive region (the Jang’s first region of 152) is different from (doping in Jang’s well region 132 is different from the substrate 10) a material (Jang’s material of 151-10) of the second conductive region (the Jang’s second region of 151).  

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Jae Hyung Jang et al., (US 2018/0286981 A1, of record, hereinafter Jang) in view of Marcel Richter et al., (US 2018/0122956 A1, hereinafter Richter) and in further view of Tsung-Yi Huang et al., (US 2018/0315851 A1, of record, hereinafter Huang).
Regarding claim 24, Jang modified by Richter discloses the transistor structure in claim 23,
Jang modified by Richter does not expressly disclose wherein the first conductive region (the Jang’s first region of 152) comprises a first lower part (Jang’s 152) under the silicon surface (of the Jang’s 10) and the second conductive region (the Jang’s second region of 151) comprises a second lower part (ang’s151) under the of Jang’s 152) is different from a thickness of the second lower part (of Jang’s 151).  
However, in the same semiconductor device field of endeavor, Huang discloses a semiconductor device in Fig. 3 comprises a first lower part 17A under the surface 11’ in a first substrate region at a drain region 17A and a second lower part 14A in a second substrate region at a source region 14A described in [0022]. A thickness of the first lower part 17A is different from a thickness of the second lower part 14A as shown in Fig. 3. 

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

		Huang’s Fig. 3, annotated. 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified Jang’s device with different thickness of source and drain region according to Huang’s teaching to make an asymmetric device.

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARUN LU whose telephone number is (571)270-0164.  The examiner can normally be reached on M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado can be reached on 571-272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/FARUN LU/Primary Examiner, Art Unit 2898